DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.

Status of Claims
Claims 1-3 were rejected in Office Action mailed on 03/04/2021.
Applicant filed a response, amended claims 1 and 3, and added claims 4-13.
Claims 1-13 are currently pending in the application.

Claim Objections
Claims 1, 3, 5, 8, 10, and 13 objected to because of the following informalities: 
In claim 1 and 3, it is suggested to amend “including” to - -comprising- -.  
In claim 5 and 10, it is suggested to amend “includes” to - -comprises- -.
In claim 8 and 13, it is suggested to amend “PrMgNi19” to - -Pr4MgNi19- -.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites the limitation “the positive electrode comprises composite particles comprising manganese dioxide deposited on surfaces of nickel hydroxide particles.” The examiner was unable to locate where the originally filed specification contemplated such characteristics. Therefore, it is not clear whether Applicant was in possession of the method 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi et al. (U.S. Patent Application Publication 2016/0351907).
	Regarding claim 1, Tsutsumi teaches an alkaline secondary battery (title) comprising:
	a case (2) (see figure 1) (paragraph [0142]);
	a positive electrode (3) (see figure 1) (paragraph [0142]);
	a negative electrode (4) (see figure 1) (paragraph [0142]); and 
	an electrolyte solution (i.e., electrolyte) (paragraph [0143]),

the positive electrode including manganese dioxide and nickel hydroxide (paragraph [0056]);
the negative electrode including a hydrogen storage alloy (paragraph [0113]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. (U.S. Patent Application Publication 2016/0351907).
Regarding claim 2, Tsutsumi teaches the alkaline secondary battery as described above in clam 1 including the hydrogen storage alloy however, Tsutsumi is silent in reference to the hydrogen storage alloy having an equilibrium dissociation pressure of 0.2MPa or higher. Nonetheless, since Tsutsumi teaches the alkaline secondary battery including a hydrogen storage alloy, one of ordinary skill in the art to expect the hydrogen storage alloy to have an equilibrium dissociation pressure of 0.2MPa or higher. Further, Tsutsumi teaches the case is filled with hydrogen gas and the hydrogen gas having a pressure of 0.1 to 278 MPa (paragraph [0147]-[0149]) which can be considered equal or higher than the equilibrium dissociation pressure of the hydrogen storage alloy.  
Regarding claim 3, Tsutsumi teaches an alkaline secondary battery (title) comprising:
	a case (2) (see figure 1) (paragraph [0142]);

	a negative electrode (4) (see figure 1) (paragraph [0142]); and 
	an electrolyte solution (i.e., electrolyte) (paragraph [0143]),
the case accommodating the positive electrode, the negative electrode, and the electrolyte solution (as shown in figure 1),
the positive electrode including manganese dioxide and nickel hydroxide (paragraph [0056]);
the negative electrode including a hydrogen storage alloy (paragraph [0113]).
Tsutsumi is silent in reference to the hydrogen storage alloy having an equilibrium dissociation pressure of 0.2MPa or higher. Nonetheless, since Tsutsumi teaches the alkaline secondary battery including a hydrogen storage alloy, one of ordinary skill in the art to expect the hydrogen storage alloy to have an equilibrium dissociation pressure of 0.2MPa or higher. Further, Tsutsumi teaches the case is filled with hydrogen gas and the hydrogen gas having a pressure of 0.1 to 278 MPa (paragraph [0147]-[0149]) which can be considered equal or higher than the equilibrium dissociation pressure of the hydrogen storage alloy.  
Regarding claims 4-6 and 9-11, Tsutsumi the alkaline secondary battery as described above in claims 1 and 3 to include the positive electrode including manganese dioxide and nickel hydroxide. In reference to the weight ratio, Tsutsumi teaches the positive electrode achieves an increase in capacity or improved output characteristics (paragraph [0056], [0074]), therefore since it is known that the positive electrode which has nickel hydroxide and manganese dioxide provides an increase in capacity and improved output characteristics, it would be obvious to a skilled artisan to consider the claimed conditions where the weight ratio . 
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. (U.S. Patent Application Publication 2016/0351907 as applied to claim 1 and 3 above, and further in view of Chen et al. (U.S. Patent Application Publication 2006/0081483).
Regarding claim 7 and 12, Tsutsumi the alkaline secondary battery as described above in claims 1 and 3 to include the hydrogen storage alloy. Tsutsumi is silent in reference to the particular hydrogen storage alloy as recited in the claims.
Chen, teaches a hydrogen storage alloy consisting of MmNi4.5Mn0.5 capable of absorbing and desorbing hydrogen (paragraph [0018]) with applicability in secondary batteries (i.e., secondary energy source) (paragraph [0002]). 
Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Tsutsumi to include a hydrogen storage alloy as taught by Chen capable of absorbing and desorbing hydrogen which is known for use in secondary alkaline batteries. 

Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The particular hydrogen storage alloy as recited in the instant claims is not taught or suggested by the prior art. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yasuda (U.S. Patent 4,603,094).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723